DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 01/05/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [0213.01-0213.14].
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an end of life indicator” in claims 21 and 31, “a processor configured to adjust a life event count based on the detected connections by the proximal connector portion” in claims 22 and 34, “the end-of-life indicator for the stapling assembly is based on the life event count reaching a predetermined threshold” in claims 23 and 35, “the detected life events comprise connections by the proximal connection portion” in claim 32, and “the detected life events comprise movements of the end effector portion to the clamped configuration” in claim 33

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the end-of-life indicator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claims contain new matter. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 21 and 31, the originally filed specification does not provide support for the limitation “an end-of-life indicator for the stapling assembly based on connections by the proximal connector portion.”

Regarding claims 22 and 34, the originally filed specification does not provide support for the limitation “a processor configured to adjust a life event count based on the detected connections by the proximal connector portion.”

Regarding claims 23 and 35, the originally filed specification does not provide support for the limitation “the end-of-life indicator for the stapling assembly is based on the life event count reaching a predetermined threshold.”

Regarding claims 32, the originally filed specification does not provide support for the limitation “the detected life events comprise connections by the proximal connection portion.”

Regarding claims 33, the originally filed specification does not provide support for the limitation “the detected life events comprise movements of the end effector portion to the clamped configuration.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al (US 2013/0098966), hereinafter Kostrzewski, in view of Beckman et al (US 2016/0249915), hereinafter Beckman.

Regarding claim 21, Kostrzewski discloses a surgical assembly (Fig. 1, item  10) comprising:
a distal connector portion (Fig. 1, item 100, 200);
a stapling assembly (Fig. 1, item 400, 200), comprising:
an end effector (Fig. 1, item 400), comprising:
an anvil (Fig. 27, item 442); and
an elongate channel (Fig. 27, item 432) adapted to receive a staple cartridge (Fig. 28, item 410), wherein at least one of the anvil and the elongate channel is movable to a clamped configuration (Para. 0158); and
a proximal connector portion (Fig. 28, item 422) configured to releasably connect to the distal connector portion (Para. 0141), wherein the proximal connector portion comprises:
first bayonet-mount lugs (Fig. 28, item 424a); and
second bayonet-mount lugs (Fig. 28, item 424b);
Kostrzewski is silent about a sensor configured to detect connections by the proximal connector portion; and an end-of-life indicator for the stapling assembly based on connections by the proximal connector portion.
However, Beckman teaches a surgical assembly (Fig. 1, item 10) comprising a sensor (Fig. 7, item 2128) configured to detect connections by the proximal connector portion (Para. 0195); and an end-of-life indicator (Para. 0195) for the stapling assembly based on connections by the proximal connector portion (Para. 0195).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kostrzewski and Beckman to modify the surgical assembly to include the sensor and end-of-life indicator of Beckman.  A person of ordinary skill in the art would have been motivated to make such change in order to alert the user when the surgical assembly should be retired (Beckman, Para. 0195).

Regarding claim 22, the modified Kostrzewski teaches the surgical assembly further comprising a processor (Beckman, Fig. 7, item 2124) configured to adjust a life event count based on the detected connections by the proximal connector portion (Beckman, Para. 0195).

Regarding claim 23, the modified Kostrzewski teaches the surgical assembly wherein the end-of-life indicator for the stapling assembly is based on the life event count reaching a predetermined threshold (Beckman, Para. 0195).

Regarding claim 24, Kostrzewski discloses the surgical assembly wherein the proximal connector portion further comprises a hollow body (Fig. 28, proximal connector 422 has a hollow body) defining a longitudinal axis (Fig. 28) therethrough, wherein the first bayonet-mount lugs protrude from the hollow body in opposite directions defining a first axis (Fig. 28, first bayonet-mount lugs 424a has a first axis) transecting the longitudinal axis, and wherein the second bayonet-mount lugs protrude from the hollow body in opposite directions defining a second axis (Fig. 28, first bayonet-mount lugs 424b has a second axis) transecting the longitudinal axis.

Regarding claim 25, Kostrzewski in view of Beckman does not expressly disclose the surgical assembly wherein the first axis and the second axis are perpendicular to the longitudinal axis.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the lugs such that the first axis and second axis are perpendicular to the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 26, Kostrzewski discloses the surgical assembly wherein the first axis is spaced apart distally from the second axis (Fig. 28, first axis is spaced apart from the second axis).

Regarding claim 27, Kostrzewski discloses the surgical assembly wherein the first axis is parallel to the second axis (Fig. 28, the first axis is parallel to the second axis).

Regarding claim 28, Kostrzewski in view of Beckman does not expressly disclose the surgical assembly wherein the first axis and the longitudinal axis define a plane that is intersected by the second axis at 90° angle.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the lugs such the first axis and the longitudinal axis define a plane that is intersected by the second axis at 90° angle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 29, Kostrzewski in view of Beckman does not expressly disclose the surgical assembly wherein the first bayonet-mount lugs and the second bayonet-mount lugs each comprise a rectangular cross section.
However, it would have been an obvious matter of design choice to make the different portions of the lugs of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 30, Kostrzewski in view of Beckman does not expressly disclose the surgical assembly wherein the first bayonet-mount lugs and the second bayonet-mount lugs are symmetrical in shape and size.
However, it would have been an obvious matter of design choice to make the different portions of the lugs of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 31, Kostrzewski discloses a surgical assembly (Fig. 1, item  10) comprising:
a shaft portion (Fig. 1, item 100, 200);
a stapling assembly (Fig. 1, item 400, 200), comprising:
an end effector (Fig. 1, item 400), comprising:
an anvil (Fig. 27, item 442); and
an elongate channel (Fig. 27, item 432) adapted to receive a staple cartridge (Fig. 28, item 410), wherein at least one of the anvil and the elongate channel is movable to a clamped configuration (Para. 0158); and
a proximal connector portion (Fig. 28, item 422) configured to releasably connect to the distal connector portion (Para. 0141), wherein the proximal connector portion comprises:
first bayonet-mount lugs (Fig. 28, item 424a); and
second bayonet-mount lugs (Fig. 28, item 424b);
Kostrzewski is silent about a sensor configured to detect life events of the stapling assembly; and an end-of-life indicator for the stapling assembly based on the detected life events.
However, Beckman teaches a surgical assembly (Fig. 1, item 10) comprising a sensor (Fig. 7, item 2128) configured to detect life events of the stapling assembly (Para. 0195); and an end-of-life indicator (Para. 0195) for the stapling assembly based on the detected life events (Para. 0195).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kostrzewski and Beckman to modify the surgical assembly to include the sensor and end-of-life indicator of Beckman.  A person of ordinary skill in the art would have been motivated to make such change in order to alert the user when the surgical assembly should be retired (Beckman, Para. 0195).

Regarding claim 32, the modified Kostrzewski teaches the stapling assembly wherein the detected life events comprise connections by the proximal connection portion (Beckman, Para. 0195).

Regarding claim 33, the modified Kostrzewski teaches the stapling assembly wherein the detected life events comprise movements of the end effector portion to the clamped configuration (Beckman, Para. 0195).

Regarding claim 34, the modified Kostrzewski teaches the stapling assembly further comprising a processor configured to adjust a life event count based on the detected life events (Beckman, Para. 0195).

Regarding claim 35, the modified Kostrzewski teaches the stapling assembly wherein the end-of-life indicator for the stapling assembly is based on the life event count reaching a predetermined threshold (Beckman, Para. 0195).

Regarding claim 36, Kostrzewski discloses the surgical assembly wherein the proximal connector portion further comprises a hollow body (Fig. 28, proximal connector 422 has a hollow body) defining a longitudinal axis (Fig. 28) therethrough, wherein the first bayonet-mount lugs protrude from the hollow body in opposite directions defining a first axis (Fig. 28, first bayonet-mount lugs 424a has a first axis) transecting the longitudinal axis, and wherein the second bayonet-mount lugs protrude from the hollow body in opposite directions defining a second axis (Fig. 28, first bayonet-mount lugs 424b has a second axis) transecting the longitudinal axis.

Regarding claim 37, Kostrzewski discloses a second bayonet-mount lug (Fig. 28, item 424b) defining a second axis (Fig. 28).
Kostrzewski in view of Beckman does not expressly disclose the stapling assembly wherein the proximal connector portion further comprises a third bayonet-mount lug and a fourth bayonet-mounting lug protruding from the hollow body in opposite directions defining a second axis transecting the longitudinal axis.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple bayonet-mount lugs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 38, Kostrzewski discloses the surgical assembly wherein the first axis is parallel to the second axis (Fig. 28, the first axis is parallel to the second axis).

Regarding claim 39, Kostrzewski in view of Beckman does not expressly disclose the surgical assembly wherein the first axis and the longitudinal axis define a plane that is intersected by the second axis at 90° angle.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the lugs such the first axis and the longitudinal axis define a plane that is intersected by the second axis at 90° angle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 40, Kostrzewski discloses the stapling assembly wherein the proximal connector portion comprises an outer wall, the outer wall comprising:
a first wall portion (See annotated Fig. 28 below, Examiner Illustration 1); and
a second wall portion radially offset from the first wall portion (See annotated Fig. 28 below, Examiner Illustration 1);
wherein the first bayonet-mount lug protrudes from the first wall portion, the first bayonet-mount lug further comprising a first distal portion (See annotated Fig. 28 below, Examiner Illustration 1, first distal portion is the backside of lug 424a) and a first proximate portion (See annotated Fig. 28 below, Examiner Illustration 1, first distal portion is frontside of lug 424a);
wherein the second bayonet-mount lug protrudes from the second wall portion, the second bayonet-mount lug further comprising a second distal portion (See annotated Fig. 28 below, Examiner Illustration 1) and a second proximate portion (See annotated Fig. 28 below, Examiner Illustration 1);
wherein the first distal portion is positioned distally with respect to the second distal portion (See annotated Fig. 28 below, Examiner Illustration 1); and
wherein the first proximal portion is positioned proximally with respect to the second proximal portion (See annotated Fig. 28 below, Examiner Illustration 1).

    PNG
    media_image1.png
    582
    366
    media_image1.png
    Greyscale

Examiner Illustration 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731